DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Receipt is acknowledged of applicant's amendment filed September 15, 2021.  Claims 1-4, 6-13 and 15-20 are being examined on the merits in the present action.  Claim 1 is amended.  Claims 5 and 14 were withdrawn from further consideration.
Response to Amendments/Arguments
Applicant's arguments and claim amendment filed September 15, 2021, with respect to the rejection of present claims 1, 4 and 6- 12 under 35 U.S.C. 102 (a)(1) as being anticipated by Gkinosatis (US 2008/0274314; “Gkinosatis ‘314”) have been fully considered and are persuasive.  Therefore, the previous rejections based on Gkinosatis have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference in light of applicant's claim amendment. 
Applicant's claim amendments with regarding the rejection of present claims 1-4, 6-13 and 15-20 under 35 U.S.C. 112(a), first paragraph, and rejection of present claims 1-4, 6-13 and 15-20 under 35 U.S.C. 112(b), second paragraph, have been fully considered.  Therefore, the previous under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) have been withdrawn in light of applicant’s claim amendment. However, the amended claims continue to raise issues relating to 35 U.S.C. 112(a), and 35 U.S.C. 112(b), as explained in details in the body of the rejections below. 
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for a multilayer film comprising a layer of a blend of polyolefin homopolymer or copolymer and the polyether copolymer, and further comprising a layer of an oxygen barrier material (as such described in the instant specification, para [0012], [0078]-[0081], and Examples 1-3), does not reasonably provide enablement for all possible films/multilayer films comprising a blend of polyolefin homopolymer or copolymer and a polyether copolymer, and an oxygen barrier material, as recited in amended claim 1, encompassing the blend includes an oxygen barrier material.  For example, is the oxygen barrier material in the blend of a polyolefin homopolymer or copolymer and a polyether copolymer, or it constitutes a separate film/layer?  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, instant claim 1, as amended, is directed to a film, which is understand as intended to be a multilayer film as defined in dependent claims 10-11, i.e., having inner and outer layers.  Claim 1 recites a film comprising a blend of a polyolefin homopolymer or copolymer and a polyether copolymer, and an oxygen barrier material.  However, it is not clear if the respective resin materials recited in claim 1 are required to be present as a blend in one layer of the multilayer film, or they are required to be present as an individual material in separate layers of the multilayer film, or otherwise. For example, is the oxygen barrier material in the blend of a polyolefin homopolymer or copolymer and a polyether copolymer, or it constitutes a separate film/layer? Also, it is not clear how many layers total are in the claimed film, and it is not clear what the layer order is. 
For purpose of examination, the examiner considers any film – single layer or multiple layers - of prior art that comprising a polyolefin homopolymer or copolymer, a polyether copolymer, and an oxygen barrier material, either as a blend, or as a separate material in separate layers of the multilayer film,  as meeting the claimed limitations. 
Claims 2-4, 6-13 and 15-20 are rejected due to their dependency of claim 1. 
Appropriate clarification and correction are required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ambroise et al. (US 2012/0141744; “Ambroise”). 
Regarding claim 1, 4, 6-9 and 12, Ambroise teaches a plastic film (100, Fig. 1, [0019], [0028] [0029], the film is suitable for making printable bags, and is considered as meeting the claimed limitation of being tubular film for claim 12) comprising: 
 - a blend of polyolefin homopolymer or copolymer (para [0028], [0018], the layer A and/or layer B, i.e., layer 103/layer 104 of Fig. 1, comprising polyolefins, see para [0018], Ambroise teaches suitable polyolefins include polyethylene, polypropylene, meeting the claimed material limitations of instant claims 6-7) and a polyether copolymer (para [0028] [0049]-[0052], at least one of the layer A and/or layer B further comprising polyether-polyolefin block copolymer, meeting the claimed material limitations of instant claims 8-9), and 
- an oxygen barrier material (paragraph [0096], Ambroise teaches that the film can contain an additional layer C of ethylene-vinyl alcohol (EVOH), which is the same oxygen barrier material as that of the instant application, see instant claim 4). 
The multilayer plastic film of Ambroise meets all the claimed limitations of instantly claimed plastic film.  

    PNG
    media_image1.png
    660
    842
    media_image1.png
    Greyscale

Regarding claims 10-11, in the plastic film of Ambroise, the layer of polyether copolymers ([0028] [0049]-[0052], i.e., polyether-polyolefin block copolymer) is the outer/inner layer of the film (para [0028]), and meeting the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ambroise as applied to claim 1 above.
The limitations of claim 1 are taught by Ambroise as discussed above. 
Regarding claims 2-3, Ambroise teaches the suitable thickness of its film is about 1 to 10,000 microns (para [0022]), which range overlaps with the instantly claimed range of 50 to 300 microns of claim 2, and overlaps with the instantly claimed range of 60 to 150 microns of claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 13, Ambroise teaches the suitable oxygen barrier material includes EVOH (paragraph [0096]). 
Regarding claims 15-16, Ambroise teaches suitable polyolefin include polyethylene, polypropylene, ethylene alpha olefin (para [0018]), meeting the claimed material limitations of instant claims 15-16.
Regarding claim 17, Ambroise teaches suitable polyether copolymer includes polyether-polyolefin block copolymer (para [0028] [0049]-[0052]), meeting the claimed limitations.
Regarding claims 18-19,
Regarding claim 20, Ambroise teaches its film is suitable for making printable bags ([0019], [0028] [0029]), and considered as meeting the claimed limitation of being tubular film. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782